DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.

In accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, the examiner is to perform an analysis (Step 1, Step 2A (Prong One and Prong Two), and Step 2B) to evaluate whether the claims are drawn to patent-eligible subject matter.
Step 1 – Evaluate whether the claimed subject matter fails within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.
In the instant case, claims 1-3 are directed to a system/machine; claim 4 is directed to a method/process and claims 5-6 are directed to product. Thus, each of the pending claims are directed to one of the statutory categories.  Consequently, the analysis proceeds to the two-step framework previously set forth in Alice/Mayo.

Revised Step 2A: Prong One – Evaluate Whether the Claim Recites a Judicial Exception 
To determine whether a claim recite an abstract idea, examiners are to (a) identify the specific limitations the claims under examination that the examiner believes recites an abstract idea and (b) determine whether the identified limitations falls within one of the following subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance: 
(a) Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations;

(b) Certain method of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal integration (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities of behaviors; business relationships); maintaining personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and

(c) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

Claim 1 is illustrative of the claimed subject matter:

A management information system connected to multiple business systems and terminals inside and outside a company, located in a home country and a foreign country, the management information system being a system to support management of a financial institution or a financial holding company group including the financial institution, wherein the management information system comprises a data replacement unit, and the data replacement unit is configured to


identify standardized data composing the basic figure identified with the received data,
recalculate the standardized data using the received change value of the ground data, and
regenerate the basic figure based on the recalculated standardized data, the basic figure being used for the management of the financial institution or the financial holding company group including the financial institution.

The claims recites data regeneration to identify basic figure and change value to standardized data. Aside from the use of terminals, data replacement unit, computer readable storage medium, processor, which is interpreted as a physical computer that includes a computer processor, the remainder of the claim elements are directed to mathematical concept and/or a certain method of organizing human interactions.  Accordingly, the claim requires further analysis under Prong Two.
Revised Step 2A: Prong Two – If the Claim Recites a Judicial Exception, Evaluate Whether the Claim Recites Additional Elements that Integrate the Exception into a Practical Application of that Exception.
A claim that integrates a judicial into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  With 
Step 2B: If the Claim is directed to a Judicial Exception, Evaluate Whether the Claim Provides an Inventive Concept.
If a claim has been determined to be directed to a judicial exception under revised Step 2A, examiners should then evaluate the additional elements individually and in combination under Step 2B to determine whether the provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).  Here, in regard to these claims, these claims fail to include any additional elements, and consequently, fails to provide an inventive concept.  However, when considered separately and in combination, these elements do not add significantly more (also known as an inventive concept) to the exception.  Rather, the additional elements only store and execute instructions to process data, which are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); use of a computer for electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts").
Moreover, “considered as an ordered combination, the computer components of [applicant’s] method add nothing that is not already present when the steps are considered separately.”  Alice v. CLS Bank, 134 S. Ct. 2347, 110 USPQ2d 1976, 1985 (2014).   Consequently, the Examiner concludes that the claims do not recite significantly more than the abstract idea, and consequently remain ineligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harken (US 2005/0256892), in view of admitted prior art Takaatsu (JP 2002099713, attached hereto).
claims 1, 4 and 5, Harken discloses system, method and non-transitory computer readable storage medium having computer executable instructions which causes, when executed by a processor, a management information system connected to multiple business systems and terminals inside and outside a company, located in a home country and a foreign country, the management information system being a system to support management of a financial institution or a financial holding company group including the financial institution (abstract, paragraph [0233]), the method comprising:
receiving, from any of the terminals, data and a change value of ground data for performing the data replacement (abstract, paragraphs [0031]),
identifying standardized data composing the data identified with the received data (paragraph [0126]),
recalculating the standardized data using the received change value of the ground data (paragraph [0126]), and
regenerating the basic figure based on the recalculated standardized data, the basic figure being used for the management of the financial institution or the financial holding company group including the financial institution (paragraphs [0126] and [0233]).
Harken discloses standardizing the data but does not explicitly disclose the feature of identifying a basic figure to be regenerated in data replacement.
However, Takaatsu teaches the feature of identifying a basic figure to be regenerated in data replacement (paragraph [0009] and claim 1).
Therefore it would have been obvious for one of ordinary skill in the art to have modified the feature of Harken to include the feature of identifying a basic figure to be regenerated in data replacement, as taught by Takaatsu in order to manage the data of financial institution.
claim 2 Harken further teaches the feature, wherein the standardized data is data generated by extracting data of one or more items out of base data managed by the business systems and assigning a common code to the extracted data (paragraphs [0031] and [0126]).
With respect to claims 3 and 6, Harken further discloses the feature, wherein the standardized data includes data on risk involved in an operation of the financial institution (paragraph [0128] discloses certain data to be standardized).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKIB MASUD whose telephone number is (571)270-5390.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/ROKIB MASUD/Primary Examiner, Art Unit 3687